Citation Nr: 1617530	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.
 
2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.
 
3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ear hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In December 2014, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in November 2015, the Court granted a joint motion for remand.  
 
The Board notes historically that, in a July 2008 rating decision, VA denied entitlement to service connection for bilateral knee disabilities, and for a left ear hearing loss.  While Veteran filed a notice of disagreement he failed to timely perfect his appeal.  Hence, the July 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).  

Since the July 2008 decision, the Veteran has submitted additional evidence in an attempt to reopen his claims.  While the RO reopened the claims at issue it continued its denial of entitlement to service connection.  Under the law, regardless what the RO has done, the Board is required to address the question whether new and material evidence to reopen the claim for service connection has been received.  Such a question goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The parties to the joint motion for remand found, in pertinent part, that further development was in order.  Accordingly, this case is REMANDED for the following action:

1.  The RO must contact the Veteran and request that he identify the names of any VA and/or private medical care where he received for the disorders at issue between 1968 and 1980.  For each named facility the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  Thereafter, appropriate development must be undertaken to secure all pertinent records, to include records from the Denver VA Medical Center, the Aurora, Colorado VA Outpatient Clinc, Colorado General/University of Colorado Hospital, and Rose Medical Center.  

If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should contact the Social Security Administration, and request that they provide any copies of any award of benefits by that agency, as well as all medical records used by that agency in reaching any decision to grant benefits to the appellant.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter the RO must review the file to ensure that VA has fulfilled its duty to assist the appellant, to include the conduct of any necessary medical examination.  Once that duty has been fulfilled the RO must readjudicate the claims.  If any benefit sought remains denied the RO must issue a supplemental statement of the case, and the appellant and his representative offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






